Exhibit 10.22

 

U.S. CONCRETE, INC.

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

 

This Award Agreement (this “Agreement”) is made as of              by and
between U.S. Concrete, Inc., a Delaware corporation (the “Company”), and
             (the “Optionee”), a Nonemployee Director (as defined in the 1999
Incentive Plan of U.S. Concrete, Inc. (the “Incentive Plan”)) of the Company.
For value received, the Company hereby grants to the Optionee a nonqualified
stock option (the “Option”) to purchase from the Company up to             
shares of the Common Stock, par value $.001 per share, of the Company (the
“Common Stock”) at a price per share equal to $             (the “Exercise
Price”), subject to the following terms and conditions:

 

1. Grant Date. The Option is granted as of              (the “Grant Date”).

 

2. Exercise Period. Subject to the terms and conditions of this Agreement, the
Option will become fully exercisable as to all of the shares subject thereto on
the date which is 180 days after the Grant Date; provided, however, that the
Option will expire on the date that is the fifth anniversary of the Grant Date
(the “Expiration Date”) and must be exercised, if at all, on or before the
Expiration Date.

 

3. Restrictions on Exercise. The Option may not be exercised unless the Company
is satisfied, on the basis of advice of its counsel, that the exercise will
comply with the Securities Act of 1933, as amended, and all other applicable
federal and state securities laws, as they are in effect on the date of
exercise.

 

4. Termination of Option. If the Optionee’s status as a Nonemployee Director
terminates, the Optionee may exercise the Option during the 180-day period
beginning the day after the effective date of termination of that status,
provided that (a) if the Optionee resigns as a Director (as defined in the
Incentive Plan) without the consent of a majority of the other Directors, then
effective immediately upon such resignation the Optionee will forfeit the Option
if it is not then exercisable and (b) the Option will not be exercisable in any
event on or after the Expiration Date.

 

5. Manner of Exercise.

 

(a) The Optionee may exercise the Option by delivering to the Company a written
notice (an “Exercise Notice”) in the form Exhibit A hereto includes, or in any
other form the Committee approves, which sets forth the Optionee’s election to
exercise the Option, the number of shares the Optionee is purchasing and such
other representations and agreements as to the Optionee’s investment intent and
access to information as the Company may require to comply with applicable
securities laws.

 

(b) The Optionee must include with any Exercise Notice he or she delivers the
full payment of the total Exercise Price respecting the shares of



--------------------------------------------------------------------------------

Common Stock he or she is purchasing pursuant to that Exercise Notice in cash
or, if the Incentive Plan so permits and the Optionee so elects, shares of
Common Stock or a combination of cash and shares of Common Stock, provided,
that: (i) shares of Common Stock tendered in payment of the Exercise Price will
be valued at Fair Market Value (as the Incentive Plan defines that term) on the
date the Exercise Notice is delivered; (ii) the Committee will determine the
method for tendering shares of Common Stock in payment of the Exercise Price;
and (iii) the Optionee may tender in payment of the Exercise Price shares of
Common Stock that are or were the subject of a compensatory award (whether under
the Incentive Plan or otherwise) only if the Optionee has owned those shares for
at least six months.

 

(c) The Company will not issue any shares of Common Stock on the exercise of the
Option unless the Optionee has paid or made adequate provision for the payment
of any applicable federal or state withholding obligations of the Company, and
the Company will have the right to withhold (and the Optionee will have the
right to require the Company to withhold) at the time of that issuance and out
of the number of shares which otherwise would be issued such number of the
shares being purchased (valued at their Fair Market Value on the date of
withholding) as it deems appropriate to satisfy all those withholding
obligations. The Optionee may transfer to the Company shares of Common Stock
theretofore owned by the Optionee to satisfy the Company’s withholding
obligations on the exercise of the Option. If shares of Common Stock are used
for this purpose, those shares will be valued at their Fair Market Value per
share as of the date when the withholding is required to be made.

 

(d) Subject to the foregoing provisions of this Section 5, if the Exercise
Notice and accompanying payment are in form and substance satisfactory to
counsel for the Company, the Company will issue the purchased shares registered
in the name of the Optionee or the Optionee’s legal representative.

 

6. Compliance With Laws and Regulations. The issuance and transfer of the shares
of Common Stock subject to the Option will be subject to compliance by the
Company and the Optionee with all applicable requirements of federal and state
laws and with all applicable requirements of any stock exchange on which the
Common Stock may be listed at the time of that issuance or transfer.

 

7. Effect of the Incentive Plan. The Option constitutes a Director Award in the
form of a Nonqualified Option under, and this Agreement will be deemed for all
purposes to constitute an Award Agreement entered into pursuant to, the
Incentive Plan, which hereby is incorporated in this Agreement by this
reference, including the provisions thereof relating to the adjustment of the
Exercise Price and other terms of the Option.

 

8. Nontransferability of Option. The Option may not be transferred in any manner
other than by will or by the laws of descent and distribution or pursuant to a



--------------------------------------------------------------------------------

domestic relations order as defined in the Internal Revenue Code of 1986, as
amended, or Title I of the Employee Income Retirement Security Act of 1974, as
amended, or the rules thereunder. The terms of the Option will be binding on the
executors, administrators, successors and assigns of the Optionee.

 

U.S. CONCRETE, INC. By:  

 

--------------------------------------------------------------------------------

    Eugene P. Martineau     President and Chief Executive Officer

 

Acceptance

 

The Optionee hereby acknowledges receipt of a copy of the Incentive Plan,
represents that the Optionee has read and understands the terms and provisions
thereof and hereof and accepts the Option, as of the date first written above,
subject to all the terms and provisions of the Incentive Plan and this
Agreement.

 

 

--------------------------------------------------------------------------------

Optionee

Social Security No.:

--------------------------------------------------------------------------------